DETAILED ACTION
1.	Claims 1-21 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The IDS filed 9/3/2021 is considered.

Claim Objections
4.	Claims 10 and 12-17 are objected to because of the following informalities:
Claim 10 recites “the second media overlay” in line 1. This limitation lacks antecedent basis and should recite “a second media overlay” OR the claim should be amendment to depend from claims 8 or 9 where antecedent basis is provided for “the second media overlay”.    
Claim 12 recites “…associated the location…”.  It appears “with” is missing and should recite “…associated with the location…”.
Claim 13 recites “…associated the user identification…”.  It appears “with” is missing and should recite “…associated with the user identification…”.
Claim 14 recites “…associated the group…”.  It appears “with” is missing and should recite “…associated with the group…”.
Claim 15 recites “…associated the group…”.  It appears “with” is missing and should recite “…associated with the group…”.
Claim 16 recites “…associated the video…”.  It appears “with” is missing and should recite “…associated with the video …”.
Claim 17 recites “…associated the external…”.  It appears “with” is missing and should recite “…associated with the external…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1, 5,6, 8-15, and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prigozhin et al. (US 2020/0228484 A1) and further in view of Bar-on (US 2021/0344633 A1).

In regard to claim 1, Prigozhin discloses a method comprising: 
receiving, by a processor, a media content item from a first client device associated with a first user (Fig. 5 element 502, Fig. 6, Paragraph 0001 lines 4-8, Paragraph 0015, Paragraph 0017 lines 1-2, Paragraph 0018 lines 1-2, and Paragraph 0043: an electronic message is received from a client/customer which inherently requires a first client device associated with a first user); 
causing an active notification associated with the media content item to be displayed on a notification user interface by a second client device associated with a second user (Fig. 2 element 202, Paragraph 0019, and Paragraph 0023: message is displayed in user interface for selection); 
receiving a selection of the active notification from the second client device; in response to receiving the selection of the active notification, causing the media content item to be displayed by the second client device (Fig. 5 element 506, Paragraph 0037 lines 1-2, and Paragraph 0045: message is selected which causes the contents of the message to be displayed); 
and in response to the media content item being displayed by the second client device, causing the second client device to display the notification user interface comprising an inactive notification (Fig. 5 element 508, Paragraph 0024, Paragraph 0025, Paragraph 0037 lines 2-4, and Paragraph 0046: message is marked as read and the color or shade of the displayed message is changed to reflect that it has been read).
While Prigozhin teaches receiving, by a processor, a media content item from a first client device associated with a first user, in response to the media content item being displayed by the second client device, causing the second client device to display the notification user interface comprising an inactive notification, and further teaches displaying message options corresponding to a selected message (Paragraph 0027 lines 1-4), they fail to show the media content item comprising a first media overlay and a first selectable item that is associated with the first media overlay, as recited in the claims.  Bar-on teaches a media content item similar to that of Prigozhin.  In addition, Bar-on further teaches 
a media content item comprising a first media overlay and displaying a first selectable item associated the first media overlay (Fig. 4A, Paragraph 0020 lines 1-5, Paragraph 0028, Paragraph 0029, Paragraph 0065 lines 1-5, Paragraph 0066 lines 25-30, Paragraph 0104, and Paragraph 0105: a message includes an action item that causes a button to be displayed overlaid a displayed message).       
It would have been obvious to one of ordinary skill in the art, having the teachings of Prigozhin and Bar-on before him before the effective filing date of the claimed invention, to modify the media content item and causing the second client device to display the notification user interface comprising an inactive notification Prigozhin to include the media content item comprising a first media overlay and displaying a first selectable item associated the first media overlay of Bar-on, in order to obtain receiving, by a processor, a media content item from a first client device associated with a first user, the media content item comprising a first media overlay and in response to the media content item being displayed by the second client device, causing the second client device to display the notification user interface comprising an inactive notification and a first selectable item that is associated with the first media overlay.  It would have been advantageous for one to utilize such a combination as substantially improving the recipient’s user experience and substantially increasing the speed with which the sender’s email is acted upon by the recipient, as suggested by Bar-on (Paragraph 0020 lines 5-11).

In regard to claim 5, Prigozhin discloses in response to the media content item being displayed by the second client device, causing the second client device to display the notification user interface comprising a plurality of cells associated with a plurality of users on a messaging system, wherein the first cell in the plurality of cells is associated with the first user, wherein the first cell comprises the inactive notification (Fig. 2 element 202 and Paragraph 0025: as illustrated, the message is displayed in a first cell corresponding to a first user ‘ John D’ and as described the message is displayed with a changed to color to indicate that has been read).
Bar-on further discloses that selectable item is displayed overlaid a displayed message (Fig. 4A and Paragraph 0105).  
Accordingly, the combination of Prigozhin and Bar-on further discloses wherein the first cell comprises the inactive notification and the first selectable item.
It would have been advantageous for one to utilize such a combination as substantially improving the recipient’s user experience and substantially increasing the speed with which the sender’s email is acted upon by the recipient, as suggested by Bar-on (Paragraph 0020 lines 5-11).

In regard to claim 6, Prigozhin discloses wherein the media content item is being received in an electronic communication session between the first user and the second user (Paragraph 0001 lines 4-8, Paragraph 0015, and Paragraph 0017 lines 1-2: electronic messages sent/received between users).

In regard to claim 8, Bar-on further discloses wherein the media content item comprises the first media overlay and a second media overlay (Paragraph 0065 lines 1-4: multiple action items). 
Accordingly, the combination of Prigozhin and Bar-on further discloses wherein the media content item comprises the first media overlay and a second media overlay.
It would have been advantageous for one to utilize such a combination as substantially improving the recipient’s user experience and substantially increasing the speed with which the sender’s email is acted upon by the recipient, as suggested by Bar-on (Paragraph 0020 lines 5-11).

In regard to claim 9, Prigozhin discloses in response to the media content item being displayed by the second client device, causing the second client device to display the notification user interface comprising the inactive notification (Fig. 2 element 202 and Paragraph 0025: as illustrated, the message is displayed and as described the message is displayed with a changed to color to indicate that has been read).
Bar-on further discloses that two selectable items corresponding to first and second media overlays, respectively, are displayed overlaid a displayed message (Fig. 4A, Paragraph 0105, and Paragraph 0106 lines 1-3).  
Accordingly, the combination of Prigozhin and Bar-on further discloses in response to the media content item being displayed by the second client device, causing the second client device to display the notification user interface comprising the inactive notification, the first selectable item and a second selectable item that is associated with the second media overlay.
It would have been advantageous for one to utilize such a combination as substantially improving the recipient’s user experience and substantially increasing the speed with which the sender’s email is acted upon by the recipient, as suggested by Bar-on (Paragraph 0020 lines 5-11).

In regard to claim 10, Bar-on further discloses wherein the first media overlay and a [the] second media overlay are associated with a location, a user identification of a user in a messaging system, a group communication session, a group in the messaging system, a video game within the messaging system, a link to an feature of the messaging system, or an external link to a third-party application or to an external website (Paragraph 0022 lines 22-27, Paragraph 0028, Paragraph 0029, Paragraph 0033, Paragraph 0034 lines 3-5, Paragraph 0036 lines 3-5, Paragraph 0038 lines 7-10, Paragraph 0065 lines 1-5, Paragraph 0091, and Paragraph 0097 lines 1-6: multiple action items where action items are associated with locations, users, groups of recipients, links, applications, etc.).
Accordingly, the combination of Prigozhin and Bar-on further discloses wherein the first media overlay and a [the] second media overlay are associated with a location, a user identification of a user in a messaging system, a group communication session, a group in the messaging system, a video game within the messaging system, a link to an feature of the messaging system, or an external link to a third-party application or to an external website.
It would have been advantageous for one to utilize such a combination as substantially improving the recipient’s user experience and substantially increasing the speed with which the sender’s email is acted upon by the recipient, as suggested by Bar-on (Paragraph 0020 lines 5-11).

In regard to claim 11, the combination of Prigozhin and Bar-on teaches when the notification user interface comprising the inactive notification and the first selectable item is displayed (The rejections of claims 5 and 9 are incorporated herein). 
Bar-on further teaches receiving a selection of the first selectable item (Paragraph 0105: first button is selected).
Accordingly, the combination of Prigozhin and Bar-on further discloses when the notification user interface comprising the inactive notification and the first selectable item is displayed, receiving a selection of the first selectable item from the second client device.
It would have been advantageous for one to utilize such a combination as substantially improving the recipient’s user experience and substantially increasing the speed with which the sender’s email is acted upon by the recipient, as suggested by Bar-on (Paragraph 0020 lines 5-11).

In regard to claim 12, Bar-on further discloses when the first media overlay is associated the location, in response to the selection of the first selectable item is received, causing the second client device to display the location on a map display or information on the location (Paragraph 0029: displaying selectable elements of Person B’s favorite coffee shop or restaurant).
Accordingly, the combination of Prigozhin and Bar-on further discloses when the first media overlay is associated the location, in response to the selection of the first selectable item is received, causing the second client device to display the location on a map display or information on the location.
It would have been advantageous for one to utilize such a combination as substantially improving the recipient’s user experience and substantially increasing the speed with which the sender’s email is acted upon by the recipient, as suggested by Bar-on (Paragraph 0020 lines 5-11).

In regard to claim 13, Bar-on further discloses when the first media overlay is associated the user identification of the user in the messaging system, in response to the selection of the first selectable item is received, causing the second client device to display an interface associated with the user or adding the user to a social graph associated with the second user (Paragraph 0029: displaying Person B’s calendar).
Accordingly, the combination of Prigozhin and Bar-on further discloses when the first media overlay is associated the user identification of the user in the messaging system, in response to the selection of the first selectable item is received, causing the second client device to display an interface associated with the user or adding the user to a social graph associated with the second user.
It would have been advantageous for one to utilize such a combination as substantially improving the recipient’s user experience and substantially increasing the speed with which the sender’s email is acted upon by the recipient, as suggested by Bar-on (Paragraph 0020 lines 5-11).

In regard to claim 14, Bar-on further discloses when the first media overlay is associated the group communication session, in response to the selection of the first selectable item is received, adding the second user to the group communication session (Paragraph 0034: group devices into video conference).
Accordingly, the combination of Prigozhin and Bar-on further discloses when the first media overlay is associated the group communication session, in response to the selection of the first selectable item is received, adding the second user to the group communication session.
It would have been advantageous for one to utilize such a combination as substantially improving the recipient’s user experience and substantially increasing the speed with which the sender’s email is acted upon by the recipient, as suggested by Bar-on (Paragraph 0020 lines 5-11).

In regard to claim 15, Bar-on further discloses when the first media overlay is associated the group in the messaging system, in response to the selection of the first selectable item is received, adding the second user to the group (Paragraph 0034: group devices into video conference).
Accordingly, the combination of Prigozhin and Bar-on further discloses when the first media overlay is associated the group in the messaging system, in response to the selection of the first selectable item is received, adding the second user to the group.
It would have been advantageous for one to utilize such a combination as substantially improving the recipient’s user experience and substantially increasing the speed with which the sender’s email is acted upon by the recipient, as suggested by Bar-on (Paragraph 0020 lines 5-11).

In regard to claim 17, Bar-on further discloses when the first media overlay is associated the external link to the third-party application, in response to the selection of the first selectable item is received, causing the external link to be activated on the second client device, and causing the third party-application to be displayed by the second client device (Paragraph 0034: launch video conference software).
Accordingly, the combination of Prigozhin and Bar-on further discloses when the first media overlay is associated the external link to the third-party application, in response to the selection of the first selectable item is received, causing the external link to be activated on the second client device, and causing the third party-application to be displayed by the second client device.
It would have been advantageous for one to utilize such a combination as substantially improving the recipient’s user experience and substantially increasing the speed with which the sender’s email is acted upon by the recipient, as suggested by Bar-on (Paragraph 0020 lines 5-11).

In regard to claim 18, Prigozhin discloses wherein the media content item comprises an image, a video, text, or audio (Paragraph 0015: electronic message including text).

In regard to claim 19, Bar-on further discloses wherein the first media overlay is an image, a text, a link, or an animation (Paragraph 0020 lines 14-19 and Paragraphs 0053 -0055: URL and/or string of text defined JSON or XML).

In regard to claim 20, medium claim 20 corresponds generally to method claim 1 and recites similar features in medium form and therefore is rejected under the same rationale.

In regard to claim 21, system claim 21 corresponds generally to method claim 1 and recites similar features in system form and therefore is rejected under the same rationale.

6.	Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prigozhin et al. (US 2020/0228484 A1), Bar-on (US 2021/0344633 A1), and further in view of Bhagwan et al. (US 2016/0164816 A1).

In regard to claims 2-4, while the combination of Prigozhin and Bar-on teaches the processor causes the second client device to display the notification user interface comprising the inactive notification and the first selectable item, they fail to show the for a predetermined period of time; in response to the predetermined period of time having expired, causing the second client device to display the notification user interface without the inactive notification and the first selectable item; and wherein the predetermined period of time is established by an ephemeral timer and a timestamp associated with the media content item, as recited in the claims.  Bhagwan teaches a media content item similar to that of Prigozhin and Bar-on.  In addition, Bhagwan further teaches 
associating a time-to-live (TTL) tag with a defined timestamp to a content item which causes all instances of the content item to be deleted in response to a predetermined time (Paragraph 0036, Paragraphs 0039-0042, Paragraph 0081, Paragraph 0088, and Paragraph 0104). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Prigozhin, Bar-on, and Bhagwan before him before the effective filing date of the claimed invention, to modify Prigozhin and Bar-on to include the associating a time-to-live (TTL) tag with a defined timestamp to a content item which causes all instances of the content item to be deleted in response to a predetermined time of Bhagwan, in order to obtain wherein the processor causes the second client device to display the notification user interface comprising the inactive notification and the first selectable item for a predetermined period of time; further comprising: in response to the predetermined period of time having expired, causing the second client device to display the notification user interface without the inactive notification and the first selectable item; and wherein the predetermined period of time is established by an ephemeral timer and a timestamp associated with the media content item.  It would have been advantageous for one to utilize such a combination as enabling a sender to exert control over sent messages thereby limiting operations that may be performed, as suggested by Bhagwan (Paragraph 0004).  

7.	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prigozhin et al. (US 2020/0228484 A1), Bar-on (US 2021/0344633 A1), and further in view of Nesladek et al. (US 2011/0099507 A1).

In regard to claim 7, while the combination of Prigozhin and Bar-on teaches in response to the media content item being displayed by the second client device, causing the second client device to display the notification user interface comprising the inactive notification and the first selectable item, wherein the notification user interface is an electronic communication session interface (the rejection of claim 1 is incorporated herein. Further, the interface of Prigozhin displays electronic messages and therefore is considered an electronic communication session interface) they fail to show the below the inactive notification, as recited in the claims.  Nesladek teaches displaying selectable items similar to that of Bar-on.  In addition, Nesladek further teaches
  displaying selectable options for an item below the item (Fig. 3, Fig. 4, and Fig 19).
It would have been obvious to one of ordinary skill in the art, having the teachings of Prigozhin, Bar-on, and Nesladek before him before the effective filing date of the claimed invention, to modify the notification user interface comprising the inactive notification and the first selectable item taught by Prigozhin and Bar-on to include the displaying selectable options for an item below the item of Nesladek, in order to obtain causing the second client device to display the notification user interface comprising the inactive notification and the first selectable item below the inactive notification.  One would have been motivated to make such a combination as a simple substitution. Simply substituting the display of options on the item, as taught by Bar-on with the display of options below the item, as taught by Nesladek, would predictably result in display of the options associated with a displayed item.  Further, displaying the selectable items below is merely a design choice that provides no claimed advantages and one skilled in the art would recognize below as one of many obvious locations to display selectable items according to design needs/requirements.  

8.	Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prigozhin et al. (US 2020/0228484 A1), Bar-on (US 2021/0344633 A1), and further in view of Eteminan et al. (US 2011/0161912 A1). 

In regard to claim 16, Bar-on further teaches when the first media overlay is associated with an application within the messaging system, in response to the selection of the first selectable item is received, causing the application to be activated on the second client device (Paragraph 0022 lines 22-27: load a particular application). 
Accordingly, the combination of Prigozhin and Bar-on further discloses when the first media overlay is associated with an application within the messaging system, in response to the selection of the first selectable item is received, causing the application to be activated on the second client device.
It would have been advantageous for one to utilize such a combination as substantially improving the recipient’s user experience and substantially increasing the speed with which the sender’s email is acted upon by the recipient, as suggested by Bar-on (Paragraph 0020 lines 5-11).
While the combination of Prigozhin and Bar-on teaches when the first media overlay is associated with an application within the messaging system, in response to the selection of the first selectable item is received, causing the application to be activated on the second client device, they fail to show the video game, as recited in the claims.  Eteminan teaches a device and applications similar to that of Prigozhin and Bar-on.  In addition, Eteminan further teaches  
devices are known to include applications that provide games (Paragraph 0002).
It would have been obvious to one of ordinary skill in the art, having the teachings of Prigozhin, Bar-on, and Eteminan before him before the effective filing date of the claimed invention, to modify the application taught by Prigozhin and Bar-on to include game applications of Eteminan, in order to obtain when the first media overlay is associated the video game within the messaging system, in response to the selection of the first selectable item is received, causing the video game to be activated on the second client device.  It would have been advantageous for one to utilize such a combination as utilizing applications that are well-known in the state of the art and typically available for use. Bar-on provides no limitation on the ‘particular application’ and therefore one skilled in the art would recognize that the application could be any available application including those applications that provide games.   

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

10.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas Ulrich/Primary Examiner, Art Unit 2173